Opinion issued August 14, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00470-CV
                           ———————————
                 IN RE RACK ROOM SHOE, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On June 27, 2014 relator Rack Room Shoes, Inc. filed a petition for writ of

mandamus challenging an oral order of the trial court on its motion to conduct a

mental examination of the real-party-in-interest pursuant to Texas Rule of Civil

Procedure 204.1.1 The order at issue granted relator’s request for an examination



1
      The underlying case is Cassandra Ruiz v. Rack Room Shoes, Inc. and William
      Parker, cause number 69664-B, pending in the 239th District Court of Brazoria
      County, Texas, the Hon. Patrick Sebesta presiding.
but provided that the trial court would appoint an expert other than relator’s chosen

expert to conduct the examination.

      We deny the petition without prejudice to relator refiling upon further order

of the trial court. We lift the stay imposed in our July 17, 2014 order and dismiss

the parties’ motions to lift the stay as moot. Relator’s motion for sanctions is

denied.

                                  PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                          2